

115 HR 2360 IH: Concussion Awareness and Education Act of 2017
U.S. House of Representatives
2017-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2360IN THE HOUSE OF REPRESENTATIVESMay 4, 2017Mrs. Beatty (for herself, Mrs. Wagner, Mr. Meeks, Mr. Conyers, Ms. Kelly of Illinois, Mr. Evans, Mr. Griffith, Ms. Jackson Lee, Mr. Payne, Ms. Sewell of Alabama, Mr. Carbajal, Ms. Ros-Lehtinen, Mr. Cárdenas, Mr. Richmond, Mrs. Dingell, Mr. Bishop of Georgia, Mr. Hastings, Mr. Brady of Pennsylvania, Ms. Moore, Mr. Swalwell of California, and Mr. Clay) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide for systemic research, treatment, prevention, awareness, and dissemination of
			 information with respect to sports-related and other concussions.
	
 1.Short titleThis Act may be cited as the Concussion Awareness and Education Act of 2017. 2.Table of contentsThe table of contents of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Findings; purposes.
				Sec. 4. Surveillance of sports-related concussions.
				Sec. 5. Research.
				Sec. 6. Dissemination of information.
				Sec. 7. Concussion Research Commission.
		3.Findings; purposes
 (a)FindingsThe Congress finds as follows: (1)There is currently no comprehensive system for acquiring accurate data on the incidence of sports- and recreation-related concussions across youth age groups and sports.
 (2)Overall, according to a report entitled Sports-Related Concussions in Youth: Improving the Science, Changing the Culture, issued by the National Academies in 2013, each year in the United States, there are approximately 1.6 to 3.8 million sports- and recreation-related traumatic brain injuries, including concussions and other head injuries. These figures are based on conservative estimates.
 (3)Between 2001 and 2009, the reported number of our youth ages 21 and under treated in an emergency department for concussion and other non-fatal sports and recreation-related traumatic brain injuries increased from 150,000 to 250,000.
 (4)Over the same time period between 2001 and 2009, the rate of emergency room visits for concussive injuries increased by 57 percent.
 (5)Yet, according to the National Academies there currently is— (A)a lack of data to accurately estimate the incidence of sports-related concussions across a variety of sports and for youth across the pediatric age spectrum; and
 (B)no comprehensive system for acquiring accurate data on the incidence of sports- and recreation-related concussions across all youth age groups and sports.
 (6)Currently, there are significant information gaps in the proper protocol for diagnosis and treatment of sports-related concussions and more research desperately is needed.
 (b)PurposesThe purposes of this Act are— (1)to increase awareness and knowledge about concussions through development of, implementation of, and evaluation of the effectiveness of, large-scale collaborative efforts and research by entities including, but not limited to, national sports associations, State high school associations, trainers’ associations, appropriate Federal entities, and other stakeholders such as parents, coaches, and students; and
 (2)to change the culture (including social norms, attitudes, and behaviors) surrounding concussions among elementary school youth and their parents, coaches, sports officials, educators, trainers, and health care professionals, taking into account demographic variations across population groups, where appropriate.
 4.Surveillance of sports-related concussionsTitle III of the Public Health Service Act is amended by inserting after section 317T of such Act (42 U.S.C. 247b–22) the following:
			
				317U.Surveillance of sports-related concussions
 (a)In generalThe Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, and taking into account other Federal data collection efforts, shall—
 (1)establish and oversee a national system to accurately determine the incidence of sports-related concussions among youth; and
 (2)begin implementation of such system not later than 1 year after the date of enactment of the Concussion Awareness and Education Act of 2017. (b)Data To Be CollectedThe data collected under subsection (a) shall, to the extent feasible, include each of the following:
 (1)The incidence of sports-related concussions in individuals 5 through 21 years of age. (2)Demographic information of the injured individuals, including age, sex, race, and ethnicity.
 (3)Pre-existing conditions of the injured individuals, such as attention deficit hyperactivity disorder and learning disabilities.
 (4)The concussion history of the injured individuals, such as the number and dates of prior concussions.
 (5)The use of protective equipment and impact monitoring devices. (6)The qualifications of personnel diagnosing the concussions.
 (7)The cause, nature, and extent of the concussive injury, including— (A)the sport or activity involved;
 (B)the recreational or competitive level of the sport or activity involved; (C)the event type involved, including whether it was practice or competition;
 (D)the impact location on the body; (E)the impact nature, such as contact with a playing surface, another player, or equipment; and
 (F)signs and symptoms consistent with a concussion.. 5.ResearchPart B of title IV of the Public Health Service Act (42 U.S.C. 284 et seq.) is amended by adding at the end the following:
			
 409K.Research on concussions in youthBeginning not later than 1 year after the date of enactment of the Concussion Awareness and Education Act of 2017, the Director of NIH shall conduct or support— (1)research designed to inform the creation of age-specific, evidence-based guidelines for the management of short- and long-term sequelae of concussion in youth;
 (2)research on the effects of concussions and repetitive head impacts on quality of life and the activities of daily living;
 (3)research to identify predictors, and modifiers of outcomes, of concussions in youth, including the influence of socioeconomic status, race, ethnicity, sex, and comorbidities; and
 (4)research on age- and sex-related biomechanical determinants of injury risk for concussion in youth, including how injury thresholds are modified by the number of and time interval between head impacts and concussions..
		6.Dissemination of information
 (a)In generalThe Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, shall develop and disseminate to the public information regarding concussions.
 (b)Arrangements with other entitiesIn carrying out paragraph (1), the Secretary may disseminate information through arrangements with nonprofit organizations, consumer groups, Federal, State, or local agencies, or the media.
			7.Concussion Research Commission
 (a)EstablishmentThere is established a Concussion Research Commission (referred to in this section as the Commission). (b)Membership (1)AppointmentThe Commission shall be composed of the following nine members:
 (A)Five shall be appointed by the President. (B)One shall be appointed by the Speaker of the House of Representatives.
 (C)One shall be appointed by the minority leader of the House of Representatives. (D)One shall be appointed by the majority leader of the Senate.
 (E)One shall be appointed by the minority leader of the Senate. (2)QualificationsTo be eligible for appointment under paragraph (1), an individual shall—
 (A)have experience with research, treatment, and prevention with respect to all types of concussive injuries; and
 (B)be a leading medical or scientific expert, or an otherwise authoritatively qualified expert, in one or more relevant fields.
 (3)TermsEach member of the Commission shall be appointed for the life of the Commission. (4)VacanciesAny member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term. A member may serve after the expiration of that member’s term until a successor has taken office. A vacancy in the Commission shall be filled in the manner in which the original appointment was made.
 (5)No payThe members of the Commission shall serve without pay. Members of the Commission who are full-time officers or employees of the United States or Members of Congress may not receive additional pay, allowances, or benefits by reason of their service on the Commission.
 (6)Travel expensesEach member of the Commission shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.
 (7)ResourcesThe Secretary shall ensure that appropriate personnel, funding, and other resources are provided to the Commission to carry out its responsibilities.
 (c)MeetingsThe Commission shall meet at least 4 times each year. (d)Staff of Federal agenciesUpon request of the Commission, the head of any Federal department or agency may detail, without reimbursement, any of the personnel of that department or agency to the Commission to assist in carrying out this section.
 (e)StudyThe Commission shall— (1)study the programs and activities conducted pursuant to this Act; and
 (2)based on the results of such programs and activities, formulate systemic recommendations for furthering the purposes of this Act, as described in section 3(b).
 (f)Review of National Academies reportThe Commission shall review the report of the National Academies entitled Sports-Related Concussions in Youth: Improving the Science, Changing the Culture and recommend corrections or updates to such report, as the Commission determines appropriate. (g)Reporting (1)Interim reportsEvery 6 months, the Commission shall submit to the appropriate committees of Congress an interim report on the Commission’s activities.
 (2)Final reportNot later than 36 months after the date of enactment of this Act, the Commission shall submit to the appropriate committees of Congress, and make available to the public, a final report on the results of the Commission’s study under subsection (e) and review under subsection (f).
 (h)TerminationThe Commission shall terminate upon the date of submission of the final report required by subsection (g)(2), unless the Secretary of Health and Human Services chooses to maintain the Commission beyond such date.
			